DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The inventor or joint inventor should note that the instant invention, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

	Claims 1-14 and 20-25 are pending in the instant invention.  According to the Amendments to the Claims, filed June 30, 2020, claims 20 and 21 were amended, claims 15-19 were cancelled and claims 22-25 were added.

Status of Priority

	This invention is a 35 U.S.C. § 371 National Stage Filing of International Application No. PCT/US2017/034493, filed May 25, 2017, which claims priority under 35 U.S.C. § 119(e) to US Provisional Application Nos: a) 62/341,486, filed May 25, 2016; and b) 62/341,483, filed May 25, 2016.

Restrictions / Election of Species


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	The inventor’s or joint inventor’s provisional election of the following, without traverse, in the reply filed on April 1, 2021, is acknowledged: a) Group I - claims 1-11, 14, 20 and 24; and b) substituted tetrahydropyrazolo[3,4-d]azepine of Formula (V) - p. 188, Example 7, Compound 20, shown to the right below, and hereafter referred to as isopropyl 7-ethyl-4,4-dimethyl-6-(4-(2-morpholinoethoxy)benzoyl)-3-(trifluoro-methyl)-1,4,5,6-tetrahydropyrazolo[3,4-d]azepine-8-carboxylate, where R1 = -CH2CH3; R2 = -C(O)OR25, wherein R25 = -CH(CH3)2; R3 = -C(O)R20, wherein R20 = -Ph, substituted, at C-
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 4, with -O(CH2)2-morpholin-4-yl; R4 = -CH3; R5 = -CH3; R6 = -H; R7 = -H; and -X-Y-Z- = -NR11-N=CR9-, wherein R9 = -CF3 and R11 = -H.  Claims 1, 2, 5, 6, 8, 9 and 20 read on the elected species.  Affirmation of this election must be made by the inventor or joint inventor in replying to this Office action.
	Similarly, the inventor or joint inventor should further note that the requirement is still deemed proper and is therefore made FINAL.
	Likewise, the inventor or joint inventor should further note that claim 1 is directed to allowable substituted tetrahydropyrazolo[3,4-d]azepines of the Formula (V).  Pursuant to the procedures set forth in MPEP § 821.04(b), claims 21 and 25, directed to a method of treating a disease, disorder or condition in a mammal… comprising administering… a substituted tetra-hydropyrazolo[3,4-d]azepine of Formula (V), previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
	Next, the inventor or joint inventor should further note that (ii) claims 12, 13 and 22, directed to the invention of Group II, drawn to substituted heterocycles of the Formula (I), and/or a pharmaceutical composition thereof; and (iii) claim 23, directed to the invention of Group IV, drawn to a method of treating a disease, disorder or condition in a mammal… comprising administering… a substituted heterocycle of the Formula (I), respectively, do not require all the limitations of the allowable substituted tetrahydropyrazolo[3,4-d]azepines of the Formula (V) and have NOT been rejoined.

	Then, the inventor or joint inventor should further note that since a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between Group I and Group III, as set forth in the Office action, mailed on November 5, 2020, is hereby withdrawn.  In view of the withdrawal of the restriction requirement as to the rejoined inventions, the inventor or joint inventor is advised that if any claim presented in a continuation or divisional invention is anticipated by, or includes all the limitations of, a claim that is allowable in the present invention, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant invention.
	Moreover, the inventor or joint inventor should further note that once the restriction requirement is withdrawn, the provisions of 35 U.S.C. § 121 are no longer applicable.  {See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971); and MPEP § 804.01}..
	Also, the inventor or joint inventor should further note that claims 12, 13, 22 and 23 were withdrawn from further consideration, pursuant to 37 CFR 1.142(b), as being drawn to a nonelected or cancelled invention, there being no allowable generic or linking claim.
	Thus, a first Office action and prosecution on the merits of claims 1-11, 14, 20, 21, 24 and 25 is contained within.

Specification Objection - Disclosure

	The inventor or joint inventor is advised to format the specification according to 37 CFR 1.77(c).  Revisions should particularly address bold-type, underline, and/or upper case formatting.  Appropriate correction may be required.


Specification Objection - Title

	The inventor or joint inventor is reminded of the proper content of the title of the invention.
	The title of the invention should be brief, but technically accurate and descriptive and should contain fewer than 500 characters.  See 37 CFR 1.72(a) and MPEP § 606.
	The title of the invention is not technically accurate and descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  In the revised title, the examiner suggests identifying: a) the substituted tetrahydropyrazolo[3,4-d]azepines of the Formula (V); and b) a particular utility for the substituted tetrahydropyrazolo[3,4-d]azepines of the Formula (V).
	The following title is suggested: SUBSTITUTED TETRAHYDROPYRAZOLO[3,4-d]AZEPINES AS FARNESOID X RECEPTOR MODULATORS.
	Appropriate correction is required.

Specification Objection - Abstract

	The inventor or joint inventor is reminded of the proper content of an abstract of the disclosure.
	With regard particularly to chemical patents, for compounds or compositions, the general nature of the compound or composition should be given as well as the use thereof, e.g., The compounds are of the class of alkyl benzene sulfonyl ureas, useful as oral anti-diabetics.  Exemplification of a species could be illustrative of members of the class.  For processes, the reactions, reagents and process conditions should be stated, generally illustrated by a single example, unless variations are necessary.  See MPEP § 608.01(b), Section B.
	The abstract of the disclosure is objected to because it fails to exemplify any members or formulae illustrative of its class.  Correction is required.  See MPEP § 608.01(b).
	The examiner suggests incorporating the structure of Formula (V) into the abstract, to overcome this objection.

Claim Objections

	Claim 1 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(a) and/or 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	A compound of Formula (V):

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

(V)
or a pharmaceutically acceptable salt thereof,
wherein:
	-X-Y-Z- is -CR9=N-NR11-;
	R1 is C1-C6 alkyl, C1-C2 alkylene-aryl, C1-C2 alkylene-heteroaryl, C2-C6 alkenyl, C2-C6 alkynyl, C3-C8 cycloalkyl, C2-C9 heterocycloalkyl, aryl, or heteroaryl, wherein the C1-C6 alkyl, C1-C2 alkylene-aryl, C1-C2 alkylene-heteroaryl, C2-C6 alkenyl, C2-C6 alkynyl, C3-C8 cycloalkyl, C2-C9 heterocycloalkyl, aryl, or heteroaryl is optionally substituted with one or more substituents independently selected from the group consisting of halogen, cyano, nitro, alkyl, haloalkyl, alkynyl, acyl, C(O)OH, C(O)O(alkyl), NH2, NHR, N(R)2, OH, O(alkyl), O(haloalkyl), O(acyl), O(aryl), S(alkyl), S(aryl), S(O)alkyl, S(O)aryl, S(O)2alkyl, S(O)2NH2, S(O)2NH(alkyl), S(O)2N(alkyl)2, S(O)2aryl, cycloalkyl, heterocycloalkyl, aryl, and heteroaryl;
	R2 is cyano, C(O)NR25R26, C(O)OR25, 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
, 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
, or 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
;
	R3 is hydrogen, C1-C6 alkyl, C1-C2 alkylene-aryl, C1-C2 alkylene-heteroaryl, C2-C6 alkenyl, C2-C6 alkynyl, C(O)R20, C(O)NR21R22, C(O)NR23NR21R22, C(O)NR23NR21S(O)2R24, C(O)NR21S(O)2R24, C(O)OR20, NR23C(O)R20, NR23C(O)NR21R22, NR23C(O)NR21S(O)2R24, NR20C(O)NR23NR21R22, NR20C(O)NR23NR21S(O)2R24, NR23C(O)OR20, P(O)OR20, P(O)(OR19)OR20, S(O)2R20, C3-C8 cycloalkyl, C2-C9 heterocycloalkyl, aryl, or heteroaryl, wherein the C1-C6 alkyl, C1-C2 alkylene-aryl, C1-C2 alkylene-heteroaryl, C2-C6 alkenyl, C2-C6 alkynyl, C3-C8 cycloalkyl, C2-C9 heterocycloalkyl, aryl, or heteroaryl is optionally substituted with one or more substituents independently selected from the group consisting of halogen, cyano, nitro, alkyl, haloalkyl, alkynyl, acyl, C(O)OH, C(O)O(alkyl), NH2, NHR, N(R)2, OH, O(alkyl), O(haloalkyl), O(acyl), O(aryl), S(alkyl), S(aryl), S(O)alkyl, S(O)aryl, S(O)2alkyl, S(O)2NH2, S(O)2NH(alkyl), S(O)2N(alkyl)2, S(O)2aryl, cycloalkyl, heterocycloalkyl, aryl, and heteroaryl;
	R4 is hydrogen, halogen, C1-C6 alkyl, C2-C6 alkenyl, C2-C6 alkynyl, or OC1-C6 alkyl, wherein the C1-C6 alkyl, C2-C6 alkenyl, C2-C6 alkynyl, or OC1-C6 alkyl is optionally substituted with one or more substituents independently selected from the group consisting of halo, cyano, nitro, alkyl, haloalkyl, alkynyl, acyl, C(O)OH, C(O)O(alkyl), NH2, NHR, N(R)2, OH, O(alkyl), O(haloalkyl), O(acyl), O(aryl), S(alkyl), S(aryl), S(O)alkyl, S(O)aryl, S(O)2alkyl, S(O)2NH2, S(O)2NH(alkyl), S(O)2N(alkyl)2, S(O)2aryl, cycloalkyl, heterocycloalkyl, aryl, and heteroaryl;
	R5 is hydrogen, halogen, C1-C6 alkyl, C2-C6 alkenyl, C2-C6 alkynyl, or OC1-C6 alkyl, wherein the C1-C6 alkyl, C2-C6 alkenyl, C2-C6 alkynyl, or OC1-C6 alkyl is optionally substituted with one or more substituents independently selected from the group consisting of halo, cyano, nitro, alkyl, haloalkyl, alkynyl, acyl, C(O)OH, C(O)O(alkyl), NH2, NHR, N(R)2, OH, O(alkyl), O(haloalkyl), O(acyl), O(aryl), S(alkyl), S(aryl), S(O)alkyl, S(O)aryl, S(O)2alkyl, S(O)2NH2, S(O)2NH(alkyl), S(O)2N(alkyl)2, S(O)2aryl, cycloalkyl, heterocycloalkyl, aryl, and heteroaryl;
	R6 is hydrogen, halogen, C1-C6 alkyl, C2-C6 alkenyl, C2-C6 alkynyl, or C(O)NR27R28, wherein the C1-C6 alkyl, C2-C6 alkenyl, or C2-C6 alkynyl is optionally substituted with one or more substituents independently selected from the group consisting of halogen, cyano, nitro, alkyl, haloalkyl, alkynyl, acyl, C(O)OH, C(O)O(alkyl), NH2, NHR, N(R)2, OH, O(alkyl), O(haloalkyl), O(acyl), O(aryl), S(alkyl), S(aryl), S(O)alkyl, S(O)aryl, S(O)2alkyl, S(O)2NH2, S(O)2NH(alkyl), S(O)2N(alkyl)2, S(O)2aryl, cycloalkyl, heterocycloalkyl, aryl, and heteroaryl;
	R7 is hydrogen, halogen, C1-C6 alkyl, C2-C6 alkenyl, C2-C6 alkynyl, or OC1-C6 alkyl, wherein the C1-C6 alkyl, C2-C6 alkenyl, C2-C6 alkynyl or OC1-C6 alkyl is optionally substituted with one or more substituents independently selected from the group consisting of halogen, cyano, nitro, alkyl, haloalkyl, alkynyl, acyl, C(O)OH, C(O)O(alkyl), NH2, NHR, N(R)2, OH, O(alkyl), O(haloalkyl), O(acyl), O(aryl), S(alkyl), S(aryl), S(O)alkyl, S(O)aryl, S(O)2alkyl, S(O)2NH2, S(O)2NH(alkyl), S(O)2N(alkyl)2, S(O)2aryl, cycloalkyl, heterocycloalkyl, aryl, and heteroaryl;
	R9 is hydrogen, halogen, cyano, C1-C6 alkyl, NH2, NH(alkyl), OC1-C6 alkyl, C3-C8 cycloalkyl, C2-C9 heterocycloalkyl, aryl, or heteroaryl, wherein the C1-C6 alkyl, OC1-C6 alkyl, C3-C8 cycloalkyl, C2-C9 heterocycloalkyl, aryl, or heteroaryl is optionally substituted with one or more substituents independently selected from the group consisting of halogen, cyano, nitro, alkyl, haloalkyl, alkynyl, acyl, C(O)OH, C(O)O(alkyl), NH2, NHR, N(R)2, OH, O(alkyl), O(haloalkyl), O(acyl), O(aryl), S(alkyl), S(aryl), S(O)alkyl, S(O)aryl, S(O)2alkyl, S(O)2NH2, S(O)2NH(alkyl), S(O)2N(alkyl)2, S(O)2aryl, cycloalkyl, heterocycloalkyl, aryl, and heteroaryl;
	R11 is hydrogen, C1-C6 alkyl, C1-C2 alkylene-aryl, C1-C2 alkylene-heteroaryl, C3-C8 cycloalkyl, C2-C9 heterocycloalkyl, aryl, or heteroaryl, wherein the C1-C6 alkyl, C1-C2 alkylene-aryl, C1-C2 alkylene-heteroaryl, C3-C8 cycloalkyl, C2-C9 heterocycloalkyl, aryl, or heteroaryl is optionally substituted with one or more substituents independently selected from the group consisting of halogen, cyano, nitro, alkyl, haloalkyl, alkynyl, acyl, C(O)OH, C(O)O(alkyl), NH2, NHR, N(R)2, OH, O(alkyl), O(haloalkyl), O(acyl), O(aryl), S(alkyl), S(aryl), S(O)alkyl, S(O)aryl, S(O)2alkyl, S(O)2NH2, S(O)2NH(alkyl), S(O)2N(alkyl)2, S(O)2aryl, cycloalkyl, heterocycloalkyl, aryl, and heteroaryl;
	R19 is hydrogen, C1-C6 alkyl, C1-C2 alkylene-aryl, C1-C2 alkylene-heteroaryl, C2-C6 alkenyl, C2-C6 alkynyl, C3-C8 cycloalkyl, C2-C9 heterocycloalkyl, aryl, or heteroaryl, wherein the C1-C6 alkyl, C1-C2 alkylene-aryl, C1-C2 alkylene-heteroaryl, C2-C6 alkenyl, C2-C6 alkynyl, C3-C8 cycloalkyl, C2-C9 heterocycloalkyl, aryl, or heteroaryl is optionally substituted with one or more substituents independently selected from the group consisting of halogen, cyano, nitro, alkyl, haloalkyl, alkynyl, acyl, C(O)OH, C(O)O(alkyl), NH2, NHR, N(R)2, OH, O(alkyl), O(haloalkyl), O(acyl), O(aryl), S(alkyl), S(aryl), S(O)alkyl, S(O)aryl, S(O)2alkyl, S(O)2NH2, S(O)2NH(alkyl), S(O)2N(alkyl)2, S(O)2aryl, cycloalkyl, heterocycloalkyl, aryl, and heteroaryl;
	R20 is hydrogen, C1-C6 alkyl, C1-C2 alkylene-aryl, C1-C2 alkylene-heteroaryl, C2-C6 alkenyl, C2-C6 alkynyl, C3-C8 cycloalkyl, C2-C9 heterocycloalkyl, aryl, or heteroaryl, wherein the C1-C6 alkyl, C1-C2 alkylene-aryl, C1-C2 alkylene-heteroaryl, C2-C6 alkenyl, C2-C6 alkynyl, C3-C8 cycloalkyl, C2-C9 heterocycloalkyl, aryl, or heteroaryl is optionally substituted with one or more substituents independently selected from the group consisting of halogen, cyano, nitro, alkyl, haloalkyl, alkynyl, acyl, C(O)OH, C(O)O(alkyl), NH2, NHR, N(R)2, OH, O(alkyl), O(haloalkyl), O(acyl), O(aryl), S(alkyl), S(aryl), S(O)alkyl, S(O)aryl, S(O)2alkyl, S(O)2NH2, S(O)2NH(alkyl), S(O)2N(alkyl)2, S(O)2aryl, cycloalkyl, heterocycloalkyl, aryl, and heteroaryl;
	R21 is hydrogen, C1-C6 alkyl, C1-C2 alkylene-aryl, C1-C2 alkylene-heteroaryl, C2-C6 alkenyl, C2-C6 alkynyl, C3-C8 cycloalkyl, C2-C9 heterocycloalkyl, aryl, or heteroaryl, wherein the C1-C6 alkyl, C1-C2 alkylene-aryl, C1-C2 alkylene-heteroaryl, C2-C6 alkenyl, C2-C6 alkynyl, C3-C8 cycloalkyl, C2-C9 heterocycloalkyl, aryl, or heteroaryl is optionally substituted with one or more substituents independently selected from the group consisting of halogen, cyano, nitro, alkyl, haloalkyl, alkynyl, acyl, C(O)OH, C(O)O(alkyl), NH2, NHR, N(R)2, OH, O(alkyl), O(haloalkyl), O(acyl), O(aryl), S(alkyl), S(aryl), S(O)alkyl, S(O)aryl, S(O)2alkyl, S(O)2NH2, S(O)2NH(alkyl), S(O)2N(alkyl)2, S(O)2aryl, cycloalkyl, heterocycloalkyl, aryl, and heteroaryl;
	R22 is hydrogen, C1-C6 alkyl, C1-C2 alkylene-aryl, C1-C2 alkylene-heteroaryl, C2-C6 alkenyl, C2-C6 alkynyl, C3-C8 cycloalkyl, C2-C9 heterocycloalkyl, aryl, or heteroaryl, wherein the C1-C6 alkyl, C1-C2 alkylene-aryl, C1-C2 alkylene-heteroaryl, C2-C6 alkenyl, C2-C6 alkynyl, C3-C8 cycloalkyl, C2-C9 heterocycloalkyl, aryl, or heteroaryl is optionally substituted with one or more substituents independently selected from the group consisting of halogen, cyano, nitro, alkyl, haloalkyl, alkynyl, acyl, C(O)OH, C(O)O(alkyl), NH2, NHR, N(R)2, OH, O(alkyl), O(haloalkyl), O(acyl), O(aryl), S(alkyl), S(aryl), S(O)alkyl, S(O)aryl, S(O)2alkyl, S(O)2NH2, S(O)2NH(alkyl), S(O)2N(alkyl)2, S(O)2aryl, cycloalkyl, heterocycloalkyl, aryl, and heteroaryl; or
	R21 and R22, together with the nitrogen atom to which they are attached, form a C2-C9 heterocycloalkyl ring, wherein the C2-C9 heterocycloalkyl ring is optionally substituted with one or more substituents independently selected from the group consisting of halo, cyano, nitro, alkyl, haloalkyl, alkynyl, acyl, C(O)OH, C(O)O(alkyl), NH2, NHR, N(R)2, OH, O(alkyl), O(haloalkyl), O(acyl), O(aryl), S(alkyl), S(aryl), S(O)alkyl, S(O)aryl, S(O)2alkyl, S(O)2NH2, S(O)2NH(alkyl), S(O)2N(alkyl)2, S(O)2aryl, cycloalkyl, heterocycloalkyl, aryl, and heteroaryl;

	R23 is hydrogen, C1-C6 alkyl, C1-C2 alkylene-aryl, C1-C2 alkylene-heteroaryl, C2-C6 alkenyl, C2-C6 alkynyl, C3-C8 cycloalkyl, C2-C9 heterocycloalkyl, aryl, or heteroaryl, wherein the C1-C6 alkyl, C1-C2 alkylene-aryl, C1-C2 alkylene-heteroaryl, C2-C6 alkenyl, C2-C6 alkynyl, C3-C8 cycloalkyl, C2-C9 heterocycloalkyl, aryl, or heteroaryl is optionally substituted with one or more substituents independently selected from the group consisting of halogen, cyano, nitro, alkyl, haloalkyl, alkynyl, acyl, C(O)OH, C(O)O(alkyl), NH2, NHR, N(R)2, OH, O(alkyl), O(haloalkyl), O(acyl), O(aryl), S(alkyl), S(aryl), S(O)alkyl, S(O)aryl, S(O)2alkyl, S(O)2NH2, S(O)2NH(alkyl), S(O)2N(alkyl)2, S(O)2aryl, cycloalkyl, heterocycloalkyl, aryl, and heteroaryl;
	R24 is C1-C6 alkyl, C1-C2 alkylene-aryl, C1-C2 alkylene-heteroaryl, C2-C6 alkenyl, C2-C6 alkynyl, C3-C8 cycloalkyl, C2-C9 heterocycloalkyl, aryl, or heteroaryl, wherein the C1-C6 alkyl, C1-C2 alkylene-aryl, C1-C2 alkylene-heteroaryl, C2-C6 alkenyl, C2-C6 alkynyl, C3-C8 cycloalkyl, C2-C9 heterocycloalkyl, aryl, or heteroaryl is optionally substituted with one or more substituents independently selected from the group consisting of halogen, cyano, nitro, alkyl, haloalkyl, alkynyl, acyl, C(O)OH, C(O)O(alkyl), NH2, NHR, N(R)2, OH, O(alkyl), O(haloalkyl), O(acyl), O(aryl), S(alkyl), S(aryl), S(O)alkyl, S(O)aryl, S(O)2alkyl, S(O)2NH2, S(O)2NH(alkyl), S(O)2N(alkyl)2, S(O)2aryl, cycloalkyl, heterocycloalkyl, aryl, and heteroaryl;
	R25 is hydrogen, C1-C6 alkyl, C1-C2 alkylene-aryl, C1-C2 alkylene-heteroaryl, C3-C8 cycloalkyl, C2-C9 heterocycloalkyl, aryl, or heteroaryl, wherein the C1-C6 alkyl, C1-C2 alkylene-aryl, C1-C2 alkylene-heteroaryl, C3-C8 cycloalkyl, C2-C9 heterocycloalkyl, aryl, or heteroaryl is optionally substituted with one or more substituents independently selected from the group consisting of halogen, cyano, nitro, alkyl, haloalkyl, alkynyl, acyl, C(O)OH, C(O)O(alkyl), NH2, NHR, N(R)2, OH, O(alkyl), O(haloalkyl), O(acyl), O(aryl), S(alkyl), S(aryl), S(O)alkyl, S(O)aryl, S(O)2alkyl, S(O)2NH2, S(O)2NH(alkyl), S(O)2N(alkyl)2, S(O)2aryl, cycloalkyl, heterocycloalkyl, aryl, and heteroaryl;
	R26 is hydrogen, C1-C6 alkyl, C1-C2 alkylene-aryl, C1-C2 alkylene-heteroaryl, C3-C8 cycloalkyl, C2-C9 heterocycloalkyl, aryl, or heteroaryl, wherein the C1-C6 alkyl, C1-C2 alkylene-aryl, C1-C2 alkylene-heteroaryl, C3-C8 cycloalkyl, C2-C9 heterocycloalkyl, aryl, or heteroaryl is optionally substituted with one or more substituents independently selected from the group consisting of halogen, cyano, nitro, alkyl, haloalkyl, alkynyl, acyl, C(O)OH, C(O)O(alkyl), NH2, NHR, N(R)2, OH, O(alkyl), O(haloalkyl), O(acyl), O(aryl), S(alkyl), S(aryl), S(O)alkyl, S(O)aryl, S(O)2alkyl, S(O)2NH2, S(O)2NH(alkyl), S(O)2N(alkyl)2, S(O)2aryl, cycloalkyl, heterocycloalkyl, aryl, and heteroaryl;
	R27 is hydrogen, C1-C6 alkyl, C1-C2 alkylene-aryl, C1-C2 alkylene-heteroaryl, C3-C8 cycloalkyl, C2-C9 heterocycloalkyl, aryl, or heteroaryl, wherein the C1-C6 alkyl, C1-C2 alkylene-aryl, C1-C2 alkylene-heteroaryl, C3-C8 cycloalkyl, C2-C9 heterocycloalkyl, aryl, or heteroaryl is optionally substituted with one or more substituents independently selected from the group consisting of halogen, cyano, nitro, alkyl, haloalkyl, alkynyl, acyl, C(O)OH, C(O)O(alkyl), NH2, NHR, N(R)2, OH, O(alkyl), O(haloalkyl), O(acyl), O(aryl), S(alkyl), S(aryl), S(O)alkyl, S(O)aryl, S(O)2alkyl, S(O)2NH2, S(O)2NH(alkyl), S(O)2N(alkyl)2, S(O)2aryl, cycloalkyl, heterocycloalkyl, aryl, and heteroaryl;
	R28 is hydrogen, C1-C6 alkyl, C1-C2 alkylene-aryl, C1-C2 alkylene-heteroaryl, C3-C8 cycloalkyl, C2-C9 heterocycloalkyl, aryl, or heteroaryl, wherein the C1-C6 alkyl, C1-C2 alkylene-aryl, C1-C2 alkylene-heteroaryl, C3-C8 cycloalkyl, C2-C9 heterocycloalkyl, aryl, or heteroaryl is optionally substituted with one or more substituents independently selected from the group consisting of halogen, cyano, nitro, alkyl, haloalkyl, alkynyl, acyl, C(O)OH, C(O)O(alkyl), NH2, NHR, N(R)2, OH, O(alkyl), O(haloalkyl), O(acyl), O(aryl), S(alkyl), S(aryl), S(O)alkyl, S(O)aryl, S(O)2alkyl, S(O)2NH2, S(O)2NH(alkyl), S(O)2N(alkyl)2, S(O)2aryl, cycloalkyl, heterocycloalkyl, aryl, and heteroaryl; or
	R27 and R28, together with the nitrogen atom to which they are attached, form a C2-C9 heterocycloalkyl ring, wherein the C2-C9 heterocycloalkyl ring is optionally substituted with one or more substituents independently selected from the group consisting of halo, cyano, nitro, alkyl, haloalkyl, alkynyl, acyl, C(O)OH, C(O)O(alkyl), NH2, NHR, N(R)2, OH, O(alkyl), O(haloalkyl), O(acyl), O(aryl), S(alkyl), S(aryl), S(O)alkyl, S(O)aryl, S(O)2alkyl, S(O)2NH2, S(O)2NH(alkyl), S(O)2N(alkyl)2, S(O)2aryl, cycloalkyl, heterocycloalkyl, aryl, and heteroaryl; and
	each R is independently alkyl, haloalkyl, heteroalkyl, alkenyl, cycloalkyl, heterocycloalkyl, aryl, or heteroaryl.

	Appropriate correction is required.

	Claim 2 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound of claim 1, wherein the compound is of Formula (Va):

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

(Va)
or a pharmaceutically acceptable salt thereof.

	Appropriate correction is required.

	Claim 4 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(a), the existing recitation should be replaced with the following recitation:
The compound of claim 1, or a pharmaceutically acceptable salt thereof, wherein:
R4 is hydrogen; and
R5 is hydrogen.

	Appropriate correction is required.

	Claim 5 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(a) and/or 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	The compound of claim 1, or a pharmaceutically acceptable salt thereof, wherein:
	R4 is C1-C6 alkyl, wherein the C1-C6 alkyl is optionally substituted with one or more substituents independently selected from the group consisting of halo, cyano, nitro, alkyl, haloalkyl, alkynyl, acyl, C(O)OH, C(O)O(alkyl), NH2, NHR, N(R)2, OH, O(alkyl), O(haloalkyl), O(acyl), O(aryl), S(alkyl), S(aryl), S(O)alkyl, S(O)aryl, S(O)2alkyl, S(O)2NH2, S(O)2NH(alkyl), S(O)2N(alkyl)2, S(O)2aryl, cycloalkyl, heterocycloalkyl, aryl, and heteroaryl; and
	R5 is C1-C6 alkyl, wherein the C1-C6 alkyl is optionally substituted with one or more substituents independently selected from the group consisting of halo, cyano, nitro, alkyl, haloalkyl, alkynyl, acyl, C(O)OH, C(O)O(alkyl), NH2, NHR, N(R)2, OH, O(alkyl), O(haloalkyl), O(acyl), O(aryl), S(alkyl), S(aryl), S(O)alkyl, S(O)aryl, S(O)2alkyl, S(O)2NH2, S(O)2NH(alkyl), S(O)2N(alkyl)2, S(O)2aryl, cycloalkyl, heterocycloalkyl, aryl, and heteroaryl.

	Appropriate correction is required.

	Claim 6 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(a), the existing recitation should be replaced with the following recitation:
The compound of claim 1, or a pharmaceutically acceptable salt thereof, wherein:
R6 is hydrogen; and
R7 is hydrogen.

	Appropriate correction is required.

	Claim 7 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(a), the existing recitation should be replaced with the following recitation:
The compound of claim 1, or a pharmaceutically acceptable salt thereof, wherein:
R6 is C(O)NR27R28; and
R7 is hydrogen.

	Appropriate correction is required.

	Claim 8 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(a), the existing recitation should be replaced with the following recitation:
The compound of claim 1, or a pharmaceutically acceptable salt thereof, wherein R25 is C(O)OR25.

	Appropriate correction is required.

	Claim 9 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(a) and/or 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	The compound of claim 1, or a pharmaceutically acceptable salt thereof, wherein R25 is C1-C6 alkyl, wherein the C1-C6 alkyl is optionally substituted with one or more substituents independently selected from the group consisting of halogen, cyano, nitro, alkyl, haloalkyl, alkynyl, acyl, C(O)OH, C(O)O(alkyl), NH2, NHR, N(R)2, OH, O(alkyl), O(haloalkyl), O(acyl), O(aryl), S(alkyl), S(aryl), S(O)alkyl, S(O)aryl, S(O)2alkyl, S(O)2NH2, S(O)2NH(alkyl), S(O)2N(alkyl)2, S(O)2aryl, cycloalkyl, heterocycloalkyl, aryl, and heteroaryl.

	Appropriate correction is required.

	Claim 10 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(a), the existing recitation should be replaced with the following recitation:
The compound of claim 1, or a pharmaceutically acceptable salt thereof, wherein R2 is C(O)NR25R26.

	Appropriate correction is required.


	Claim 11 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(a), the existing recitation should be replaced with the following recitation:
	The compound of claim 1, or a pharmaceutically acceptable salt thereof, wherein R3 is C(O)NR21R22 or S(O)2R20.

	Appropriate correction is required.

	Claim 14 is objected to because of the following informalities: for brevity, clarity, consistency and to avoid issues under 35 U.S.C. § 112(a), the existing recitation should be replaced with the following recitation:
	A compound selected from the group consisting of:

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
, 
    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
,

    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
, 
    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale
,
and 
    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale
,
or a pharmaceutically acceptable salt thereof.

	Appropriate correction is required.


	Claim 20 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(a), the existing recitation should be replaced with the following recitation:
	A pharmaceutical composition comprising a pharmaceutically acceptable diluent, excipient, or binder and the compound of claim 1, or a pharmaceutically acceptable salt thereof.

	Appropriate correction is required.

	Claim 24 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(a), the existing recitation should be replaced with the following recitation:
	A pharmaceutical composition comprising a pharmaceutically acceptable diluent, excipient, or binder and the compound of claim 14, or a pharmaceutically acceptable salt thereof.

	Appropriate correction is required.

Claim Rejections - 35 U.S.C. § 112(a)
	The following is a quotation of the first paragraph of 35 U.S.C. § 112:
(a) IN GENERAL.  The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Scope of Enablement - Solvates of substituted tetrahydropyrazolo[3,4-d]azepines of the Formula (V)

	Claims 1-11, 14, 20, 21, 24 and 25 are rejected under 35 U.S.C. § 112(a) because the specification, while being enabling for substituted tetrahydropyrazolo[3,4-d]azepines of the Formula (V), where (a) -X-Y-Z- is -CR9=N-NR11-, (b) R1 and R2, together with the carbon atoms to which they are attached, do not form an optionally substituted C2-C9 heterocycloalkyl ring or an optionally substituted heteroaryl ring, and/or (c) R4 and R5, together with the carbon atom to which they are attached, do not form an optionally substituted C3-C6 cycloalkyl ring or an optionally substituted C2-C7 heterocycloalkyl ring, respectively, does not reasonably provide enablement for (i) substituted tetrahydropyrazolo[3,4-d]azepines of the Formula (V), where (a) -X-Y-Z- is -NR11-N=CR9-, (b) R1 and R2, together with the carbon atoms to which they are attached, form an optionally substituted C2-C9 heterocycloalkyl ring or an optionally substituted heteroaryl ring, and/or (c) R4 and R5, together with the carbon atom to which they are attached, form an optionally substituted C3-C6 cycloalkyl ring or an optionally substituted C2-C7 heterocycloalkyl ring; (ii) solvates of substituted tetrahydropyrazolo[3,4-d]azepines of the Formula (V); and/or (iii) solvates and/or prodrugs of substituted tetrahydropyrazolo[3,4-d]azepines, as recited in claim 14, respectively.  and/or The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.  (i) Substituted tetrahydropyrazolo[3,4-d]azepines of the Formula (V), where (a) -X-Y-Z- is -NR11-N=CR9-, (b) R1 and R2, together with the carbon atoms to which they are attached, form an optionally substituted C2-C9 heterocycloalkyl ring or an optionally substituted heteroaryl ring, and/or (c) R4 and R5, together with the carbon atom to which they are attached, form an optionally substituted C3-C6 cycloalkyl ring or an optionally substituted C2-C7 heterocycloalkyl ring; (ii) solvates of substituted tetrahydropyrazolo[3,4-d]azepines of the Formula (V); and/or (iii) solvates and/or prodrugs of substituted tetrahydropyrazolo[3,4-d]-azepines, respectively, as recited in claims 1-11, 14, 20, 21, 24 and 25, have not been adequately enabled in the specification to allow any person having ordinary skill in the art, at the time this invention was made, to make and/or use (i) substituted tetrahydropyrazolo[3,4-d]azepines of the Formula (V), where (a) -X-Y-Z- is -NR11-N=CR9-, (b) R1 and R2, together with the carbon atoms to which they are attached, form an optionally substituted C2-C9 heterocycloalkyl ring or an optionally substituted heteroaryl ring, and/or (c) R4 and R5, together with the carbon atom to which they are attached, form an optionally substituted C3-C6 cycloalkyl ring or an optionally substituted C2-C7 heterocycloalkyl ring; (ii) solvates of substituted tetrahydropyrazolo[3,4-d]azepines of the Formula (V); and/or (iii) solvates and/or prodrugs of substituted tetrahydropyrazolo[3,4-d]-azepines, as recited in claim 14, respectively.
	There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is undue.  These factors include, but are not limited to: (a) breadth of the claims; (b) nature of the invention; (c) state of the prior art; (d) level of one of ordinary skill in the art; (e) level of predictability in the art; (f) amount of direction provided by the inventor or joint inventor; (g) existence of working examples; and (h) quantity of experimentation needed to make or use the invention based on the content of the disclosure.  {See Ex parte Forman 230 USPQ 546 (Bd. Pat. App. & Inter. 1986); and In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988)}.
	The above factors, regarding the instant invention, are summarized as follows:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
(a)	Breadth of the claims - the breadth of the claims includes substituted tetrahydropyrazolo[3,4-d]azepines of the Formula (V), shown to the right below, as well as the myriad of potential solvates formulated from these substituted tetrahydropyrazolo[3,4-d]azepines of the Formula (V), shown to the right, respectively;

(b)	Nature of the invention - the nature of the invention is evaluation of substituted tetrahydropyrazolo[3,4-d]azepines of the Formula (V), shown to the right above, and/or solvates thereof, and the pharmacokinetic behavior of these substances as farnesoid X receptor (FXR) modulators;

(c)	State of the prior art - Nature Reviews: Drug Discovery offers a snapshot of the state of the drug development art.  Herein, drug development is stated to follow the widely accepted Ehrlich model which includes: 1) development of a broad synthetic organic chemistry program; 2) subsequent testing of compounds in an appropriate laboratory model for the disease to be treated; and 3) screening of compounds with low toxicity in prospective clinical trials (Jordan, V. C. Nature Reviews: Drug Discovery, 2, 2003, 205).  Moreover, WO 17/205633 provides a synthesis of the instantly recited substituted tetrahydropyrazolo[3,4-d]azepines of the Formula (V) {Pratt, et al. WO 17/205633, 2017};

(d)	Level of one of ordinary skill in the art - the artisans synthesizing the inventor’s or joint inventor’s ((i) substituted tetrahydropyrazolo[3,4-d]azepines of the Formula (V), where (a) -X-Y-Z- is -NR11-N=CR9-, (b) R1 and R2, together with the carbon atoms to which they are attached, form an optionally substituted C2-C9 heterocycloalkyl ring or an optionally substituted heteroaryl ring, and/or (c) R4 and R5, together with the carbon atom to which they are attached, form an optionally substituted C3-C6 cycloalkyl ring or an optionally substituted C2-C7 heterocycloalkyl ring; (ii) solvates of substituted tetrahydropyrazolo[3,4-d]azepines of the Formula (V); and/or (iii) solvates and/or prodrugs of substituted tetrahydropyrazolo[3,4-d]azepines, as recited in claim 14, respectively, would be a collaborative team of synthetic chemists and/or health practitioners, possessing commensurate degree level and/or skill in the art, as well as several years of professional experience;

(e)	Level of predictability in the art - Synthetic organic chemistry is quite unpredictable (See In re Marzocchi and Horton 169 USPQ at 367 ¶3).  Similarly, it is unclear based on the combination of Schemes 1-10, on pages 189-191 of the instant specification, and Pratt, et al. in WO 17/205633, whether the instantly recited (i) substituted tetra-hydropyrazolo[3,4-d]azepines of the Formula (V), where (a) -X-Y-Z- is -NR11-N=CR9-, (b) R1 and R2, together with the carbon atoms to which they are attached, form an optionally substituted C2-C9 heterocycloalkyl ring or an optionally substituted heteroaryl ring, and/or (c) R4 and R5, together with the carbon atom to which they are attached, form an optionally substituted C3-C6 cycloalkyl ring or an optionally substituted C2-C7 heterocycloalkyl ring; (ii) solvates of substituted tetrahydro-pyrazolo[3,4-d]azepines of the Formula (V); and/or (iii) solvates and/or prodrugs of substituted tetrahydropyrazolo[3,4-d]azepines, as recited in claim 14, respectively, are enabled.  Likewise, the following excerpt is taken from Dörwald, which has relevance to the synthesis of substituted tetrahydropyrazolo[3,4-d]azepines of the Formula (V), where (a) -X-Y-Z- is -NR11-N=CR9-, (b) R1 and R2, together with the carbon atoms to which they are attached, form an optionally substituted C2-C9 heterocycloalkyl ring or an optionally substituted heteroaryl ring, and/or (c) R4 and R5, together with the carbon atom to which they are attached, form an optionally substituted C3-C6 cycloalkyl ring or an optionally substituted C2-C7 heterocycloalkyl ring (Dörwald, F. Zaragoza.  Side Reactions in Organic Synthesis: A Guide to Successful Synthesis Design, Weinheim: WILEY-VCH Verlag GmbH & Co. KGaA, 2005, Preface):

	Most non-chemists would probably be horrified if they were to learn how many attempted syntheses fail, and how inefficient research chemists are.  The ratio of successful to unsuccessful chemical experiments in a normal research laboratory is far below unity, and synthetic research chemists, in the same way as most scientists, spend most of their time working out what went wrong, and why.
		Despite the many pitfalls lurking in organic synthesis, most organic chemistry textbooks and research articles do give the impression that organic reactions just proceed smoothly and that the total synthesis of complex natural products, for instance, is maybe a labor-intensive but otherwise undemanding task.  In fact, most syntheses of structurally complex natural products are the result of several years of hard work by a team of chemists, with almost every step requiring careful optimization.  The final synthesis usually looks quite different from that originally planned, because of unexpected difficulties encountered in the initially chosen synthetic sequence.  Only the seasoned practitioner who has experienced for himself the many failures and frustrations which the development (sometimes even the repetition) of a synthesis usually implies will be able to appraise such work.
	Chemists tend not to publish negative results, because these are, as opposed to positive results, never definite (and far too copious).

	Next, the following excerpt is taken from Vippagunta, et al., with respect to the synthesis of (ii) solvates of substituted tetrahydropyrazolo[3,4-d]azepines of the Formula (V); and/or (iii) solvates of substituted tetrahydropyrazolo[3,4-d]azepines, as recited in claim 14, respectively (Vippagunta, et al.  Advanced Drug Delivery Reviews, 48, 2001, 18):

		Predicting the formation of solvates or hydrates of a compound and the number of molecules of water or solvent incorporated into the crystal lattice of a compound is complex and difficult.  Each solid compound responds uniquely to the possible formation of solvates or hydrates and hence generalizations cannot be made for a series of related compounds.  Certain molecular shapes and features favor the formation of crystals without solvent; these compounds tend to be stabilized by efficient packing of molecules in the crystal lattice, whereas other crystal forms are more stable in the presence of water and/or solvents.  There may be too many possibilities so that no computer programs are currently available for predicting the crystal structures of hydrates and solvates.

	Moreover, the following excerpt is taken from Burger’s, with respect to the synthesis of prodrugs of substituted tetrahydropyrazolo[3,4-d]azepines, as recited in claim 14 (Wolff, Manfred E., Ed. Burger’s Medicinal Chemistry and Drug Discovery - Fifth Edition, Volume 1: Principles and Practice, New York: John Wiley & Sons, 1994, 975-977):

		The design of prodrugs in a rational manner requires that the underlying causes which necessitate or stimulate the use of the prodrug approach be defined and clearly understood.  It may then be possible to identify the means by which the difficulties can be overcome.  The rational design of the prodrug can thus be divided into three basic steps: (1) identification of the drug delivery problem; (2) identification of the physiochemical properties required for optimal delivery; and (3) selection of a prodrug derivative that has the proper physiochemical properties and that will be cleaved in the desired biological compartment.
		The difficulty of extrapolating data from animal to humans encountered during toxicokinetic and toxicologic studies with drugs is amplified with prodrugs, since not only metabolism of the active moiety might differ, but also its availability from the prodrug.  As a matter of fact, there is presently no published rational for the conduct of animal and human pharmacokinetic programs during prodrug research and development.

(f)	Amount of direction provided by the inventor - the invention lacks direction with respect to making and/or using (i) substituted tetrahydropyrazolo[3,4-d]azepines of the Formula (V), where (a) -X-Y-Z- is -NR11-N=CR9-, (b) R1 and R2, together with the carbon atoms to which they are attached, form an optionally substituted C2-C9 heterocycloalkyl ring or an optionally substituted heteroaryl ring, and/or (c) R4 and R5, together with the carbon atom to which they are attached, form an optionally substituted C3-C6 cycloalkyl ring or an optionally substituted C2-C7 heterocycloalkyl ring; (ii) solvates of substituted tetrahydropyrazolo[3,4-d]azepines of the Formula (V); and/or (iii) solvates and/or prodrugs of substituted tetrahydropyrazolo[3,4-d]-azepines, as recited in claim 14, respectively;

(g)	Existence of working examples - the inventor or joint inventor has provided sufficient guidance to make and/or use substituted tetrahydropyrazolo[3,4-d]azepines of the Formula (V), where (a) -X-Y-Z- is -CR9=N-NR11-, (b) R1 and R2, together with the carbon atoms to which they are attached, do not form an optionally substituted C2-C9 heterocycloalkyl ring or an optionally substituted heteroaryl ring, and/or (c) R4 and R5, together with the carbon atom to which they are attached, do not form an optionally substituted C3-C6 cycloalkyl ring or an optionally substituted C2-C7 heterocycloalkyl ring; however, the disclosure is insufficient to allow extrapolation of the limited examples to enable the instantly recited (i) substituted tetrahydro-pyrazolo[3,4-d]azepines of the Formula (V), where (a) -X-Y-Z- is -NR11-N=CR9-, (b) R1 and R2, together with the carbon atoms to which they are attached, form an optionally substituted C2-C9 heterocycloalkyl ring or an optionally substituted heteroaryl ring, and/or (c) R4 and R5, together with the carbon atom to which they are attached, form an optionally substituted C3-C6 cycloalkyl ring or an optionally substituted C2-C7 heterocycloalkyl ring; (ii) solvates of substituted tetrahydro-pyrazolo[3,4-d]azepines of the Formula (V); and/or (iii) solvates and/or prodrugs of substituted tetrahydropyrazolo[3,4-d]azepines, as recited in claim 14, respectively.  The specification lacks working examples of ((i) substituted tetrahydropyrazolo[3,4-d]azepines of the Formula (V), where (a) -X-Y-Z- is -NR11-N=CR9-, (b) R1 and R2, together with the carbon atoms to which they are attached, form an optionally substituted C2-C9 heterocycloalkyl ring or an optionally substituted heteroaryl ring, and/or (c) R4 and R5, together with the carbon atom to which they are attached, form an optionally substituted C3-C6 cycloalkyl ring or an optionally substituted C2-C7 heterocycloalkyl ring; (ii) solvates of substituted tetrahydropyrazolo[3,4-d]azepines of the Formula (V); and/or (iii) solvates and/or prodrugs of substituted tetrahydro-pyrazolo[3,4-d]azepines, as recited in claim 14, respectively.
	Within the specification, [A]t least one specific operative embodiment or example of the invention must be set forth.  The example(s) and description should be of sufficient scope as to justify the scope of the claims.  Markush claims must be provided with support in the disclosure for each member of the Markush group.  Where the constitution and formula of a chemical compound is stated only as a probability or speculation, the disclosure is not sufficient to support claims identifying the compound by such composition or formula.  See MPEP § 608.01(p) and MPEP § 2173.05.


    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale
(h)	Quantity of experimentation needed to make or use the invention based on the content of the disclosure - predicting whether a solvate and/or prodrug of a recited compound is in fact one that produces a desired physiological effect at a therapeutic concentration and with useful kinetics, is filled with experimental uncertainty, and without proper guidance, would involve a substantial amount of experimentation (Jordan, V. C. Nature Reviews: Drug Discovery, 2, 2003, 205-213).  Similarly, the specification, as originally filed, including any references incorporated therein, fails to provide the necessary support required by 35 U.S.C. § 112(a) to enable the instantly recited (i) substituted tetrahydropyrazolo[3,4-d]azepines of the Formula (V), where (a) -X-Y-Z- is -NR11-N=CR9-, (b) R1 and R2, together with the carbon atoms to which they are attached, form an optionally substituted C2-C9 heterocycloalkyl ring or an optionally substituted heteroaryl ring, and/or (c) R4 and R5, together with the carbon atom to which they are attached, form an optionally substituted C3-C6 cycloalkyl ring or an optionally substituted C2-C7 heterocycloalkyl ring; (ii) solvates of substituted tetrahydropyrazolo[3,4-d]azepines of the Formula (V); and/or (iii) solvates and/or prodrugs of substituted tetrahydropyrazolo[3,4-d]-azepines, as recited in claim 14, respectively.  Thus, it is unclear, based on the guidance provided by the specification, whether a solvate of a substituted tetrahydro-pyrazolo[3,4-d]azepine of the Formula (V), such as isopropyl 7-ethyl-4,4-dimethyl-6-(4-(2-morpholinoethoxy)benzoyl)-3-(trifluoromethyl)-1,4,5,6-tetrahydropyrazolo-[3,4-d]azepine-8-carboxylate dihydrate, shown to the left above, is either synthetically feasible or possesses utility as a farnesoid X receptor (FXR) modulator.

	A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the invention was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation.  {See In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)}.
	The determination that undue experimentation would have been needed to make and use the claimed invention is not a single, simple factual determination.  Rather, it is a conclusion reached by weighing all the above noted factual considerations.  (See In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404).  These factual considerations are discussed comprehensively in MPEP § 2164.08 (scope or breadth of the claims), § 2164.05(a) (nature of the invention and state of the prior art), § 2164.05(b) (level of one of ordinary skill), § 2164.03 (level of predictability in the art and amount of direction provided by the inventor or joint inventor), § 2164.02 (the existence of working examples) and § 2164.06 (quantity of experimentation needed to make or use the invention based on the content of the disclosure).
	Based on a preponderance of the evidence presented herein, the conclusion that the inventor or joint inventor is insufficiently enabled for making and/or using (i) substituted tetra-hydropyrazolo[3,4-d]azepines of the Formula (V), where (a) -X-Y-Z- is -NR11-N=CR9-, (b) R1 and R2, together with the carbon atoms to which they are attached, form an optionally substituted C2-C9 heterocycloalkyl ring or an optionally substituted heteroaryl ring, and/or (c) R4 and R5, together with the carbon atom to which they are attached, form an optionally substituted C3-C6 cycloalkyl ring or an optionally substituted C2-C7 heterocycloalkyl ring; (ii) solvates of substituted tetra-hydropyrazolo[3,4-d]azepines of the Formula (V); and/or (iii) solvates and/or prodrugs of substituted tetrahydropyrazolo[3,4-d]azepines, as recited in claim 14, respectively, is clearly justified.

	The examiner suggests amending the claims, as stated in the section above entitled Claim Objections, to overcome this section of the rejection.

Enablement - (i) Method of treating a disease, disorder or condition in a mammal… comprising administering… a substituted tetrahydropyrazolo[3,4-d]azepine of Formula (V); and (ii) Method of treating a disease, disorder or condition in a mammal… comprising administering… an instantly recited substituted tetrahydropyrazolo[3,4-d]azepine

	Claims 21 and 25 are rejected under 35 U.S.C. § 112(a) as failing to comply with the enablement requirement because the claims contain subject matter, particularly a (i) method of treating a disease, disorder or condition in a mammal… comprising administering… a substituted tetrahydropyrazolo[3,4-d]azepine of Formula (V); and (ii) method of treating a disease, disorder or condition in a mammal… comprising administering… an instantly recited substituted tetra-hydropyrazolo[3,4-d]azepine, respectively, which was not described in the specification in such a way as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use (perform) the invention commensurate in scope with these claims.
	There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is undue.  These factors include, but are not limited to: (a) breadth of the claims; (b) nature of the invention; (c) state of the prior art; (d) level of one of ordinary skill in the art; (e) level of predictability in the art; (f) amount of direction provided by the inventor or joint inventor; (g) existence of working examples; and (h) quantity of experimentation needed to make or use the invention based on the content of the disclosure.  {See Ex parte Forman 230 USPQ 546 (Bd. Pat. App. & Inter. 1986); and In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988)}.
	The above factors, regarding the present invention, are summarized as follows:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
(a)	Breadth of the claims - the breadth of the claims includes a (i) method of treating a disease, disorder or condition in a mammal… comprising administering… a substituted tetrahydropyrazolo[3,4-d]azepine of Formula (V), shown to the right below; and (ii) method of treating a disease, disorder or condition in a mammal… comprising administering… an instantly recited substituted tetra-hydropyrazolo[3,4-d]azepine, respectively;

(b)	Nature of the invention - the nature of the invention is performance of a (i) method of treating a disease, disorder or condition in a mammal… comprising administering… a substituted tetrahydropyrazolo[3,4-d]azepine of Formula (V), shown to the right above; and (ii) method of treating a disease, disorder or condition in a mammal… comprising administering… an instantly recited substituted tetra-hydropyrazolo[3,4-d]azepine, respectively;

(c)	State of the prior art - Nature Reviews: Drug Discovery offers a snapshot of the state of the drug development art.  Herein, drug development is stated to follow the widely accepted Ehrlich model which includes: 1) development of a broad synthetic organic chemistry program; 2) subsequent testing of compounds in an appropriate laboratory model for the disease to be treated; and 3) screening of compounds with low toxicity in prospective clinical trials (Jordan, V. C. Nature Reviews: Drug Discovery, 2, 2003, 205).  Similarly, no single drug has been discovered that is effective in treating the myriad of diseases, disorders, or conditions in a mammal, including, but not limited to, nonalcoholic steatohepatitis (NASH), hyperlipidemia, hypercholesterolemia, hypertriglyceridemia, dyslipidemia, lipodystrophy, atherosclerosis, atherosclerotic disease, atherosclerotic disease events, atherosclerotic cardiovascular disease, Syndrome X, diabetes mellitus, type II diabetes, insulin insensitivity, hyperglycemia, cholestasis, obesity, primary biliary cirrhosis (PBC), primary sclerosing cholangitis (PSC), biliary atresia, fibrosis associated with nonalcoholic steatohepatitis (NASH), chronic viral hepatitis, autoimmune hepatitis, cholesterol gallstone disease, portal hypertension, a gastrointestinal disorder, diabetic nephropathy, renal fibrosis, and/or focal segmental glomerulosclerosis {See In re Hokum, 226 USPQ 353 (ComrPats 1985)}.  Moreover, WO 17/205633 illustrates the synthesis of substituted tetrahydro-pyrazolo[3,4-d]azepines of the Formula (V), and/or methods of use thereof {Pratt, et al. WO 17/205633, 2017};

(d)	Level of one of ordinary skill in the art - the artisans performing the inventor’s or joint inventor’s (i) method of treating a disease, disorder or condition in a mammal… comprising administering… a substituted tetrahydropyrazolo[3,4-d]azepine of Formula (V); and (ii) method of treating a disease, disorder or condition in a mammal… comprising administering… an instantly recited substituted tetrahydro-pyrazolo[3,4-d]azepine, respectively, would be a collaborative team of synthetic chemists and/or health practitioners, possessing commensurate degree level and/or skill in the art, as well as several years of professional experience;

(e)	Level of predictability in the art - Synthetic organic chemistry is quite unpredictable (See In re Marzocchi and Horton 169 USPQ at 367 ¶3).  Similarly, it is well established that [T]he scope of enablement varies inversely with the degree of unpredictability of the factors involved, and physiological activity is generally considered to be an unpredictable factor {See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970)}.

	Moreover, the following excerpt is taken from Hackam, et al., with respect to the poor replication of animal research in human clinical trials {Hackam, et al. JAMA, 296(14), 2006, 1731-1732}:

		Only about a third of highly cited animal research translated at the level of human randomized trials.  This rate of translation is lower than the recently estimated 44% replication rate for highly cited human studies.  Nevertheless, we believe these findings have important implications.  First, patients and physicians should remain cautious about extrapolating the findings of prominent animal research to the care of human disease.  Second, major opportunities for improving study design and methodological quality are available for preclinical research.  Finally, poor replication of even high-quality animal studies should be expected by those who conduct clinical research.

(f)	Amount of direction provided by the inventor - the invention lacks direction with respect to making and/or using (performing) a (i) method of treating a disease, disorder or condition in a mammal… comprising administering… a substituted tetra-hydropyrazolo[3,4-d]azepine of Formula (V); and (ii) method of treating a disease, disorder or condition in a mammal… comprising administering… an instantly recited substituted tetrahydropyrazolo[3,4-d]azepine, respectively;

(g)	Existence of working examples - the disclosure is insufficient to allow extrapolation of the limited examples to enable performing the instantly recited (i) method of treating a disease, disorder or condition in a mammal… comprising administering… a substituted tetrahydropyrazolo[3,4-d]azepine of Formula (V); and (ii) method of treating a disease, disorder or condition in a mammal… comprising administering… an instantly recited substituted tetrahydropyrazolo[3,4-d]azepine, respectively.
			Similarly, according to the specification, substituted tetrahydropyrazolo[3,4-d]-azepines of the Formula (V) are capable of treating a variety of diseases, disorders, or conditions in a mammal, including, but not limited to, nonalcoholic steatohepatitis (NASH), hyperlipidemia, hypercholesterolemia, hypertriglyceridemia, dyslipidemia, lipodystrophy, atherosclerosis, atherosclerotic disease, atherosclerotic disease events, atherosclerotic cardiovascular disease, Syndrome X, diabetes mellitus, type II diabetes, insulin insensitivity, hyperglycemia, cholestasis, obesity, primary biliary cirrhosis (PBC), primary sclerosing cholangitis (PSC), biliary atresia, fibrosis associated with nonalcoholic steatohepatitis (NASH), chronic viral hepatitis, autoimmune hepatitis, cholesterol gallstone disease, portal hypertension, a gastrointestinal disorder, diabetic nephropathy, renal fibrosis, and/or focal segmental glomerulosclerosis; however, the specification fails to set forth any convincing in vitro and/or in vivo assays corroborating the alleged activity in association with any diseases, disorders, or conditions in a mammal, including, but not limited to, nonalcoholic steatohepatitis (NASH), hyperlipidemia, hypercholesterolemia, hypertriglyceridemia, dyslipidemia, lipodystrophy, atherosclerosis, atherosclerotic disease, atherosclerotic disease events, atherosclerotic cardiovascular disease, Syndrome X, diabetes mellitus, type II diabetes, insulin insensitivity, hyperglycemia, cholestasis, obesity, primary biliary cirrhosis (PBC), primary sclerosing cholangitis (PSC), biliary atresia, fibrosis associated with nonalcoholic steatohepatitis (NASH), chronic viral hepatitis, autoimmune hepatitis, cholesterol gallstone disease, portal hypertension, a gastrointestinal disorder, diabetic nephropathy, renal fibrosis, and/or focal segmental glomerulosclerosis.  There is insufficient disclosure to reasonably conclude that the (i) method of treating a disease, disorder or condition in a mammal… comprising administering… a substituted tetrahydropyrazolo[3,4-d]azepine of Formula (V); and (ii) method of treating a disease, disorder or condition in a mammal… comprising administering… an instantly recited substituted tetrahydro-pyrazolo[3,4-d]azepine, respectively, as recited, would contribute to treatment of any diseases, disorders, or conditions in a mammal, including, but not limited to, nonalcoholic steatohepatitis (NASH), hyperlipidemia, hypercholesterolemia, hypertriglyceridemia, dyslipidemia, lipodystrophy, atherosclerosis, atherosclerotic disease, atherosclerotic disease events, atherosclerotic cardiovascular disease, Syndrome X, diabetes mellitus, type II diabetes, insulin insensitivity, hyperglycemia, cholestasis, obesity, primary biliary cirrhosis (PBC), primary sclerosing cholangitis (PSC), biliary atresia, fibrosis associated with nonalcoholic steatohepatitis (NASH), chronic viral hepatitis, autoimmune hepatitis, cholesterol gallstone disease, portal hypertension, a gastrointestinal disorder, diabetic nephropathy, renal fibrosis, and/or focal segmental glomerulosclerosis.  Furthermore, the combination of the instant specification and Pratt, et al. in WO 17/205633, lacks adequate credible evidence to support the assertion that a (i) method of treating a disease, disorder or condition in a mammal… comprising administering… a substituted tetrahydropyrazolo[3,4-d]-azepine of Formula (V); and (ii) method of treating a disease, disorder or condition in a mammal… comprising administering… an instantly recited substituted tetrahydro-pyrazolo[3,4-d]azepine, respectively, as recited, would contribute to the prophylaxis of any diseases, disorders, or conditions in a mammal, including, but not limited to, nonalcoholic steatohepatitis (NASH), hyperlipidemia, hypercholesterolemia, hypertriglyceridemia, dyslipidemia, lipodystrophy, atherosclerosis, atherosclerotic disease, atherosclerotic disease events, atherosclerotic cardiovascular disease, Syndrome X, diabetes mellitus, type II diabetes, insulin insensitivity, hyperglycemia, cholestasis, obesity, primary biliary cirrhosis (PBC), primary sclerosing cholangitis (PSC), biliary atresia, fibrosis associated with nonalcoholic steatohepatitis (NASH), chronic viral hepatitis, autoimmune hepatitis, cholesterol gallstone disease, portal hypertension, a gastrointestinal disorder, diabetic nephropathy, renal fibrosis, and/or focal segmental glomerulosclerosis, since the inventor or joint inventor has neither provided convincing data for any patient population, nor indicated any art recognized correlation between the disclosed data and the breadth of the claims.
	Within the specification, [A]t least one specific operative embodiment or example of the invention must be set forth.  The example(s) and description should be of sufficient scope as to justify the scope of the claims.  Markush claims must be provided with support in the disclosure for each member of the Markush group.  Where the constitution and formula of a chemical compound is stated only as a probability or speculation, the disclosure is not sufficient to support claims identifying the compound by such composition or formula.  See MPEP § 608.01(p) and MPEP § 2173.05.


    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale
(h)	Quantity of experimentation needed to make and/or use (perform) the invention based on the content of the disclosure - predicting whether a recited compound is in fact one that produces a desired physiological effect at a therapeutic concentration and with useful kinetics, is filled with experimental uncertainty, and without proper guidance, would involve a substantial amount of experimentation (Jordan, V. C. Nature Reviews: Drug Discovery, 2, 2003, 205-213).  Furthermore, it is unclear, based on the guidance provided by the specification, whether a substituted tetrahydropyrazolo[3,4-d]azepine of the Formula (V), such as isopropyl 7-ethyl-4,4-dimethyl-6-(4-(2-morpholinoethoxy)benzoyl)-3-(trifluoro-methyl)-1,4,5,6-tetrahydropyrazolo[3,4-d]azepine-8-carboxylate, shown to the left above, possesses utility as a therapeutic agent, useful in a method of treating a disease, disorder or condition in a mammal… comprising administering… a substituted tetrahydropyrazolo[3,4-d]azepine of Formula (V).  Thus, one of ordinary skill in the art, at the time this invention was made, would have an unreasonable expectation of success and undue experimentation in transferring the in vitro (i) method of treating a disease, disorder or condition in a mammal… comprising administering… a substituted tetrahydropyrazolo[3,4-d]azepine of Formula (V); and (ii) method of treating a disease, disorder or condition in a mammal… comprising administering… an instantly recited substituted tetrahydropyrazolo[3,4-d]azepine, respectively, wherein the disease, disorder, or condition in a mammal, includes, but is not limited to, nonalcoholic steatohepatitis (NASH), hyperlipidemia, hypercholesterolemia, hypertriglyceridemia, dyslipidemia, lipodystrophy, atherosclerosis, atherosclerotic disease, atherosclerotic disease events, atherosclerotic cardiovascular disease, Syndrome X, diabetes mellitus, type II diabetes, insulin insensitivity, hyperglycemia, cholestasis, obesity, primary biliary cirrhosis (PBC), primary sclerosing cholangitis (PSC), biliary atresia, fibrosis associated with nonalcoholic steatohepatitis (NASH), chronic viral hepatitis, autoimmune hepatitis, cholesterol gallstone disease, portal hypertension, a gastrointestinal disorder, diabetic nephropathy, renal fibrosis, and/or focal segmental glomerulosclerosis, to any patient population.

	A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the invention was filed, would not have taught one skilled in the art how to make and/or use (perform) the full scope of the claimed invention without undue experimentation.  {See In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)}.
	The determination that undue experimentation would have been needed to make and use the claimed invention is not a single, simple factual determination.  Rather, it is a conclusion reached by weighing all the above noted factual considerations.  (See In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404).  These factual considerations are discussed comprehensively in MPEP § 2164.08 (scope or breadth of the claims), § 2164.05(a) (nature of the invention and state of the prior art), § 2164.05(b) (level of one of ordinary skill), § 2164.03 (level of predictability in the art and amount of direction provided by the inventor or joint inventor), § 2164.02 (the existence of working examples) and § 2164.06 (quantity of experimentation needed to make or use the invention based on the content of the disclosure).
	Based on a preponderance of the evidence presented herein, the conclusion that the inventor or joint inventor is insufficiently enabled for making and/or using (performing) a (i) method of treating a disease, disorder or condition in a mammal… comprising administering… a substituted tetrahydropyrazolo[3,4-d]azepine of Formula (V); and (ii) method of treating a disease, disorder or condition in a mammal… comprising administering… an instantly recited substituted tetrahydropyrazolo[3,4-d]azepine, respectively, is clearly justified.
	The examiner suggests replacing the existing recitation(s) with the following recitation(s), to overcome this section of the rejection:
21.	A method for modulating farnesoid X receptor activity in a mammal, comprising administering to the mammal in need thereof a therapeutically effective amount of the compound of claim 1, or a pharmaceutically acceptable salt thereof.

25.	A method for modulating farnesoid X receptor activity in a mammal, comprising administering to the mammal in need thereof a therapeutically effective amount of the compound of claim 14, or a pharmaceutically acceptable salt thereof.

26.	The method of claim 21, wherein the mammal has a disease, disorder, or condition selected from the group consisting of atherosclerosis, an atherosclerotic disease, an atherosclerotic disease event, autoimmune hepatitis, biliary atresia, cholestasis, cholesterol gallstone disease, chronic viral hepatitis, diabetes mellitus, diabetic nephropathy, dyslipidemia, fibrosis associated with nonalcoholic steatohepatitis, focal segmental glomerulosclerosis, a gastrointestinal disorder, hypercholesterolemia, hyperglycemia, hyperlipidemia, hypertriglyceridemia, insulin insensitivity, lipodystrophy, nonalcoholic steatohepatitis, obesity, portal hypertension, primary biliary cirrhosis, primary sclerosing cholangitis, renal fibrosis, syndrome X, and type II diabetes.

27.	The method of claim 26, wherein the atherosclerotic disease is atherosclerotic cardiovascular disease.

28.	The method of claim 25, wherein the mammal has a disease, disorder, or condition selected from the group consisting of atherosclerosis, an atherosclerotic disease, an atherosclerotic disease event, autoimmune hepatitis, biliary atresia, cholestasis, cholesterol gallstone disease, chronic viral hepatitis, diabetes mellitus, diabetic nephropathy, dyslipidemia, fibrosis associated with nonalcoholic steatohepatitis, focal segmental glomerulosclerosis, a gastrointestinal disorder, hypercholesterolemia, hyperglycemia, hyperlipidemia, hypertriglyceridemia, insulin insensitivity, lipodystrophy, nonalcoholic steatohepatitis, obesity, portal hypertension, primary biliary cirrhosis, primary sclerosing cholangitis, renal fibrosis, syndrome X, and type II diabetes.

29.	The method of claim 28, wherein the atherosclerotic disease is atherosclerotic cardiovascular disease.

Claim Rejections - 35 U.S.C. § 112(b)
	The following is a quotation of the second paragraph of 35 U.S.C. § 112:
(b) CONCLUSION.  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or joint inventor regards as the invention.

	Claims 1-11, 20 and 21 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.

	The inventor or joint inventor should note that the phrase, optionally substituted, in claims 1, 5, and 9, with regard to R1, R2, R1 and R2, R3, R4, R5, R4 and R5, R6, R7, R9, R11, R19, R20, R21, R22, R21 and R22, R23, R24, R25, R26, R27, R28, and/or R27 and R28, respectively, is a relative phrase which renders the claims indefinite.  The phrase, optionally substituted, is not defined by the claims, the specification does not provide an adequate standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the invention.  The specification, on page 175, uses open language, such as for example, to define the phrase, optionally substituted, or term, substituted, as alkyl, cycloalkyl, etc.; however, neither the specification, nor the claims, explicitly limits the invention to any specifically disclosed or recited embodiments.  Consequently, the substituted tetrahydropyrazolo[3,4-d]azepines of the Formula (V) have been rendered indefinite by the use of the phrase, optionally substituted, with regard to R1, R2, R1 and R2, R3, R4, R5, R4 and R5, R6, R7, R9, R11, R19, R20, R21, R22, R21 and R22, R23, R24, R25, R26, R27, R28, and/or R27 and R28, respectively.
	The examiner suggests amending the claims, as stated in the section above entitled Claim Objections, to overcome this rejection.

	Claim 21 is further rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that a broad limitation together with a narrow limitation that falls within the broad limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).
	Similarly, the inventor or joint inventor should further note that claim 21 recites the broad limitation, atherosclerotic disease, and the claim also recites atherosclerotic cardiovascular disease, which is the narrower statement of the limitation.
	Likewise, the inventor or joint inventor should further note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), pertaining to where broad language is followed by such as and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and consequently, not required, or (b) a required feature of the claim.
	Moreover, the inventor or joint inventor should further note the explanation given by the Board of Patent Appeals and Interferences in the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).
	The examiner suggests amending the claim, as stated in the section above entitled Claim Rejections - 35 U.S.C. § 112(a), to overcome this rejection.

	Claim 25 is rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that a broad limitation together with a narrow limitation that falls within the broad limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).
	Similarly, the inventor or joint inventor should further note that claim 21 recites the broad limitation, atherosclerotic disease, and the claim also recites atherosclerotic cardiovascular disease, which is the narrower statement of the limitation.

	Likewise, the inventor or joint inventor should further note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), pertaining to where broad language is followed by such as and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and consequently, not required, or (b) a required feature of the claim.
	Moreover, the inventor or joint inventor should further note the explanation given by the Board of Patent Appeals and Interferences in the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).
	The examiner suggests amending the claim, as stated in the section above entitled Claim Rejections - 35 U.S.C. § 112(a), to overcome this rejection.

Allowable Subject Matter

	No claims are allowed.

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The examiner is also available on alternate Fridays.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya, may be reached on 571-272-0806.  The fax phone number for the organization where this invention or proceeding is assigned is 571-273-8300.
	Information regarding the status of an invention may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published inventions may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished inventions is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOUGLAS M WILLIS/
Primary Examiner, Art Unit 1624